Citation Nr: 0519244	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  04-01 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1942 to October 
1945.  He died in October 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating determination 
of a regional office (RO) of the Department of Veterans 
Affairs (VA).  

In her January 2004 substantive appeal, the appellant 
requested a Board hearing, but she subsequently withdrew that 
request in March 2005.  

For reasons hereinafter explained, the issue of entitlement 
to DIC under 38 U.S.C.A. § 1318 is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the appellant if further action is required on 
her part. 


FINDINGS OF FACT

1.  The veteran died in October 2000.

2.  The death certificate listed the immediate cause of death 
as lung cancer; other significant causes listed included a 
history of a brain tumor and chronic obstructive lung 
disease.  

3.  At the time of the veteran's death, service connection 
was in effect for osteoarthritis of the lumbar spine, rated 
as 40 percent disabling; osteoarthritis of the cervical 
spine, rated as 40 percent disabling; osteoarthritis of the 
left shoulder, rated as 20 percent disabling; and 
osteoarthritis of the right shoulder, rated as 20 percent 
disabling.  

4.  Neither lung cancer, a brain tumor, nor chronic 
obstructive pulmonary disease were manifested during the 
veteran's service or for many years thereafter.

5.  An etiological relationship has not been demonstrated 
between the cause of the veteran's death and a service-
connected disability.

6.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

7.  The veteran's service-connected disabilities did not 
affect a vital organ, accelerate the veteran's death, or 
contribute to his death in any manner.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause death or contribute substantially or materially to 
cause death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  After reviewing the claims folder, the claimant has 
been notified of the applicable laws and regulations which 
set forth the necessary criteria for the benefits currently 
sought.  The discussions in the February 2003 and October 
2004 rating determinations, the October 2003 statement of the 
case, and the October 2004 supplemental statement of the case 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in May 2002 and December 2004 letters, the 
appellant was advised of the types of evidence VA would 
assist her in obtaining as well as her own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The Board notes that the May 2002 VCAA 
letter was sent to the appellant prior to the February 2003 
rating decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board also believes that the RO communications implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board further notes that in a March 2005 
letter, the appellant indicated that she had no further 
evidence to submit.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

Furthermore, with regard to the cause of death issue, the 
Board finds that there has been substantial compliance with 
the assistance provisions set forth in the law and 
regulations.  The record as it stands includes sufficient 
competent evidence.  All available pertinent records, in 
service, private, and VA, have been obtained insofar as 
possible.  The appellant was also afforded the opportunity to 
appear before a Veterans Law Judge and canceled her hearing 
request.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.


Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as a 
malignant tumor, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection.  38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).

The death certificate shows that the veteran died in October 
2000.  According to the death certificate the immediate cause 
of death was lung cancer.  Other significant causes listed 
included a history of a brain tumor and chronic obstructive 
lung disease.  

The veteran's service medical records are devoid of any 
complaints or findings of lung cancer, a brain tumor, or a 
lung disorder/disease, to include chronic obstructive 
pulmonary disease (COPD).  

On the veteran's October 1945 service separation examination, 
normal neurological and normal lung findings were reported.  

There were also no reports or findings of lung cancer, a 
brain tumor, or a lung disorder/disease in the years 
immediately following service.  

In December 1985, the veteran was hospitalized for hoarseness 
with an acute onset three months earlier.  It was noted that 
a CT scan of the head done in December 1985 had revealed a 
2.5 centimeter lesion in the left posterior fossa.  Past 
medical history recorded at that time revealed that the 
veteran had had COPD with bronchitis.  During 
hospitalization, surgery was performed to remove a ninth 
cranial nerve neurilemoma.  

In March 2000, the veteran was diagnosed with lung cancer.  

Service connection is not warranted for the cause of the 
veteran's death.  The service medical records are devoid of 
any findings lung cancer, a brain tumor, or a lung disorder 
or disease.  

There were also no complaints or findings of lung cancer, a 
brain tumor, or a lung disorder/disease, including COPD, in 
the years immediately following service.  

The record does not include any competent evidence relating 
any of the causes of death listed on the death certificate to 
the veteran's period of service.  There has been no 
persuasive showing that the veteran's service-connected 
osteoarthritis contributed to the cause of the veteran's 
death nor has there been any objective medical evidence 
received indicating that the cause of the veteran's death was 
related to his service-connected osteoarthritis.  

The record in this case regrettably contains no competent 
evidence that a service-connected disability caused or 
contributed to cause or accelerated death.  The current 
record fails to demonstrate a basis to link the veteran's 
death with his period of service or his service-connected 
disorders. 

Accordingly, in this case, for reasons cited above, the 
preponderance of the evidence is against the claim of service 
connection for the cause of the veteran's death, and there is 
no doubt to be resolved.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is not warranted.  To that extent, the appeal 
is denied. 


REMAND

Where service connection for the cause of death is not shown, 
a surviving spouse of a "deceased veteran" may still be 
entitled to receive DIC benefits pursuant to 38 U.S.C.A. § 
1318(a) (West 2002) in the same manner as if the death were 
service-connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disability rated totally 
disabling if the service-connected disability was either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service.  The total rating may be 
schedular or based on unemployability.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22.

It appears that the appellant is alleging that there was 
clear and unmistakable error involved in a February 1992 
rating decision.  In that rating decision, the RO assigned 
the following disability evaluations for the veteran's 
osteoarthritis disabilities:  osteoarthritis of the lumbar 
spine, rated as 40 percent disabling; osteoarthritis of the 
cervical spine, rated as 40 percent disabling; osteoarthritis 
of the left shoulder, rated as 20 percent disabling; and 
osteoarthritis of the right shoulder, rated as 20 percent 
disabling, with an effective date of July 31, 1990.  The 
combined service-connected disability evaluation was 80 
percent.  In a subsequent March 1996 rating decision, the RO 
granted a total rating based upon individual unemployability 
and assigned an effective date of September 26, 1995, the 
date of receipt of the veteran's application for a total 
rating based on individual unemployability.  It appears that 
the appellant is arguing that the RO should have considered 
entitlement to a total rating based on individual 
unemployability at the time it assigned the various ratings 
which resulted in a combined service connected rating of 80 
percent by way of the February 1992 rating decision.  

As it appears that the issue of entitlement to DIC under 38 
U.S.C.A. § 1318 is intertwined with the clear and 
unmistakable error claim, the Board believes it must be 
deferred pending formal adjudication of the clear and 
unmistakable error issue by the RO.  See generally Holland v. 
Brown, 6 Vet.App. 443 (1994); Vettese v. Brown, 7 Vet.App. 31 
(1994); Parker v. Brown, 7 Vet.App. 116 (1994).

Accordingly, the case is hereby REMANDED for the following 
actions:

The RO should formally adjudicate the 
claim of clear and unmistakable error 
(CUE) in the February 1992 rating 
decision based on the appellant's 
contention that a total rating based on 
individual unemployability should have 
been considered and awarded at that time.  
The appellant should be notified of the 
CUE determination and furnished notice of 
appellate rights and procedures.  If the 
appellant files a timely notice of 
disagreement, then the RO should take 
appropriate action pursuant to 38 C.F.R. 
§ 19.26, including issuance of a 
statement of the case, so that the 
appellant may have the opportunity to 
file a substantive appeal if she wishes 
to complete an appeal on the CUE issue.   

If DIC is not awarded as a result of the above actions, then 
the case should be returned to the Board for appellate 
review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


